PER CURIAM.
The Justice Administrative Commission petitions for a writ of certiorari, arguing that the trial court departed from the essential requirements of the law in directing it to pay respondent, Official Reporters, Inc., for court reporting services in the Fourth Judicial Circuit pursuant to the rates set forth in respondent’s contract *1270with the Circuit rather than the rates set forth by statute. We reject this argument and find no departure from the essential requirements of the law.
In its order, the trial court noted that the issue was the appropriate amount of compensation to be awarded to respondent for preparation of appellate transcripts in each of the cases before it during the remaining first term of respondent’s contract with the Circuit, “to June 30, 2011.” Finding that acceptance of the Commission’s argument would result in a virtual absence of reporting services in the Circuit due to the fact that respondent was the sole bidder for the Circuit’s contract and the fact that respondent would not provide its services at the lower statutory rates, the court ordered the Commission to compensate respondent in the cases at issue at the contractual rates “until the contract terms ends on June 30, 2011.” The court also ordered the Commission to pay at the contractual rates in other cases until such time as the Commission secures an official court reporter willing and able to provide the services in the Circuit at the statutory rates. We interpret this latter directive as applying only to services performed within the contractual period through June 30, 2011. To order payment at the contractual rate after that date would constitute a departure from the essential requirements of the law. See Justice Admin. Comm’n v. Neighbors, 927 So.2d 218, 219 (Fla. 1st DCA 2006) (vacating the order requiring the Commission to pay costs other than those enumerated in the pertinent statute); see also Justice Admin. Comm’n v. Lenamon, 19 So.3d 1158, 1165 (Fla. 2d DCA 2009) (quashing the order requiring the Commission to pay more for attorney’s fees than the rate provided by statute); Justice Admin. Comm’n v. Peterson, 989 So.2d 663, 665-66 (Fla. 2d DCA 2008) (quashing the order requiring the Commission to pay attorney’s fees because the applicable statute did not create a right to publicly-funded counsel).
The certiorari petition is DENIED on the merits.
DAVIS and LEWIS, JJ., concur; WETHERELL, J., concurs with opinion.